PER CURIAM.
We affirm the trial court's order granting summary judgment without further comment. However, we dismiss for lack of jurisdiction the portion of the appeal challenging the trial court's reservation of jurisdiction *1269on attorney fees. See, e.g., Card v. Card, 122 So.3d 436, 437 (Fla. 2d DCA 2013) (dismissing the portion of the appeal challenging attorney fees because not only was the order ambiguous as to entitlement but it also failed to set an amount of fees thereby rendering that portion of the final judgment nonfinal and nonappealable).
Affirmed in part and dismissed in part.
KELLY, SLEET, and SALARIO, JJ., Concur.